     Case 2:07-cv-04486-GW-AS Document 276 Filed 08/03/20 Page 1 of 2 Page ID #:4779



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11      CHRISTOPHER HARBRIDGE,                 )   NO. CV 07-4486-GW (AS)
                                               )
12                        Plaintiff,           )   ORDER ACCEPTING FINDINGS,
                                               )
13                 v.                          )   CONCLUSIONS AND RECOMMENDATIONS
                                               )
14      ARNOLD SCHWARZENEGGER, et. al.,        )   OF UNITED STATES MAGISTRATE
                                               )
15                        Defendants.          )   JUDGE
                                               )
16
17
18           Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19      Complaint, all of the records herein, and the Report and Recommendation
20      of United States Magistrate Judge, issued on November 6, 2019. See
21      Docket No. 273.
22
23           On November 26, 2019, Defendant filed Objections to the Report and
24      Recommendation    (Docket   No.   274).    After   having   made   a   de   novo
25      determination of the portions of the Report and Recommendation to which
26      Objections were directed, the Court finds that Defendant’s Objections
27      to the Report and Recommendation reiterate the arguments presented in
28      the motion for summary judgment, have been addressed in the Report and
     Case 2:07-cv-04486-GW-AS Document 276 Filed 08/03/20 Page 2 of 2 Page ID #:4780



 1      Recommendation, and do not cause the Court to reconsider its decision
 2      to accept the Magistrate Judge’s conclusions and recommendations.
 3      Accordingly,    the   Court    accepts       the   findings,   conclusions     and
 4      recommendations of the Magistrate Judge.
 5
 6           IT IS ORDERED      that (1) Defendant Reed’s motion for summary
 7      judgment and motion to dismiss is DENIED; and (2) Defendant Reed shall
 8      file an answer to the complaint no later than fourteen (14) days from
 9      the date of this Order.
10
11           IT IS FURTHER ORDERED that the Clerk serve copies of this Order
12      and the Judgment herein on Plaintiff at his current address of record.
13
14           LET JUDGMENT BE ENTERED ACCORDINGLY.
15
16           DATED:    August 3, 2020.
17
18
19
                                                     GEORGE WU
20                                         UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                 2
